168 P.3d 731, 736 (2007). Because petitioners bear the burden of
                demonstrating that extraordinary writ relief is warranted, Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004), and they
                have not demonstrated why an eventual appeal will not provide them
                with an adequate legal remedy, we
                           ORDER the petition DENIED.'



                                                                                C.J.
                                                    Ginons

                                                            A664
                                                    Pickering        7           J.



                                                    HarelDr74

                                                                                 J.
                                                    Douglas

                                                            karditV              J.
                                                    Cheri

                                                \->         aall I
                                                   Saitta



                cc:   Hon. Abbi Silver, District Judge
                      Hall Jaffe & Clayton, LLP
                      Edward M. Bernstein & Associates/Las Vegas
                      Eighth District Court Clerk



                     'The Honorable Ron Parraguirre, Justice, voluntarily recused
                himself from participation in the decision of this matter.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I917A